    Case 1:18-mj-00723-AMD Document 89 Filed 11/20/20 Page 1 of 4 PageID #: 907




 UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
                                                                :

IN THE MATTER OF THE SEARCH OF                                      MEMORANDUM DECISION
                                                               :
INFORMATION ASSOCIATED WITH                                         AND ORDER
E-MAIL ACCOUNTS
                                                               : 1:18-MJ-723 (AMD) *SEALED*

--------------------------------------------------------------- X
ANN M. DONNELLY, United States District Judge:

         By order dated July 31, 2020, Magistrate Judge Robert Levy extended the nondisclosure

order that prohibits Microsoft Corporation from informing one of its corporate customers about

the existence of a search warrant targeting two employee email accounts. (ECF Nos. 4, 36, 82.)

Microsoft seeks to modify the July 31, 2020 extension of the prior secrecy orders to allow it to

notify an appropriate employee of the customer of the government’s warrant. (ECF Nos. 81, 83.)

For the following reasons, Microsoft’s motion is denied.

                                                DISCUSSION 1

         On May 8, 2020, I upheld an order by Magistrate Judge Peggy Kuo denying Microsoft’s

motion to modify the government’s original nondisclosure order, which Magistrate Judge

Marilyn D. Go signed on August 3, 2020, and Magistrate Judge Steven Tiscione extended on

August 1, 2019. (ECF No. 76.) Microsoft challenged the nondisclosure order as an

unconstitutional prior restraint on its speech and argued that a less restrictive alternative—

notification of an appropriate officer, director or employee of the corporate customer—would

achieve the government’s goal of maintaining the secrecy of the investigation while ensuring that




1
 The relevant facts and procedural history have been thoroughly outlined in the previous orders in the
case. (See ECF Nos. 35, 76.)
 Case 1:18-mj-00723-AMD Document 89 Filed 11/20/20 Page 2 of 4 PageID #: 908




the corporate “customer[] . . . maintain[ed] the same level of control and privacy over [its] cloud-

based information as when [it] store[ed] that information on premises.” (ECF No. 45 at 8, 12-

13.)

        Nondisclosure orders create a prior restraint on speech that carries “a heavy presumption

against” their constitutionality. Nebraska Press Ass’n v. Stuart, 427 U.S. 539, 582-83 (1976);

see also John Doe, Inc. v. Mukasey, 549 F.3d 861, 871 (2d Cir. 2008) (citing Alexander v. United

States, 509 U.S. 544, 550 (1993)) (“[a] judicial order forbidding certain communications when

issued in advance of the time that such communications are to occur is generally regarded as a

prior restraint” on speech) (internal quotations omitted). Accordingly, the government must

satisfy strict scrutiny to enforce a non-disclosure agreement. (ECF No. 76 at 6.)

        In this case, I found that the government satisfied strict scrutiny by establishing a

compelling government interest—good reason to believe that disclosing the search warrant to

Microsoft’s customer would jeopardize its investigation, which involved matters of national

security—and by demonstrating that the nondisclosure order was narrowly tailored to achieve its

compelling interest. (ECF. No. 76 at 8-10.) I also found that the government would have to

satisfy strict scrutiny each year that it sought to extend the order. (Id. at 11.)

        On July 31, 2020, Judge Levy extended the nondisclosure order for another year. (ECF

No 82.) Microsoft again moves to modify the non-disclosure order to allow “notification of an

appropriate individual” of the corporate customer. (ECF No. 81-1 at 2.) Microsoft renews the

argument that it made in its appeal of Judge Kuo's order: that “certain specific individuals may

safely be notified of the warrant without jeopardizing the government’s investigation” because of

the customer’s size, organizational structure and other factors. (Id.) Microsoft also argues that




                                                   2
 Case 1:18-mj-00723-AMD Document 89 Filed 11/20/20 Page 3 of 4 PageID #: 909




the “the government has had two full years to conduct its investigation and, as the Constitution

requires, explore less restrictive alternatives to a blanket prohibition on speech.” (Id.)

       The government responds that the nondisclosure order continues to be “narrowly tailored

to achieve the government’s compelling interest in protecting the integrity of its ongoing

criminal investigation.” (ECF No. 84 at 2.) The government argues that Microsoft’s proposal

for a “less restrictive alternative” would not be as effective as the nondisclosure order in

protecting the government’s ongoing investigation, and would require the government to restrain

the speech of a person other than Microsoft. (Id.)

       The nondisclosure order continues to satisfy strict scrutiny. 18 U.S.C. § 2705(b)

authorizes a court to prohibit a service provider from notifying any person of the existence of a

search warrant if there is “a ‘good’ reason to believe that disclosure may result in” any one of

five enumerated harms: (1) danger to the life or physical safety of an individual, (2) flight from

prosecution, (3) destruction of or tampering with evidence, (4) intimidation of potential

witnesses, or (5) jeopardization of an investigation or undue delay of a trial. Doe, 549 F.3d at

881.

       The government has established that notifying the subject company of the search warrant

would jeopardize the ongoing investigation. In its most recent application to extend the

nondisclosure order, the government explained that although the company is now generally

aware of the investigation, the government has not advised the company which employees are

under investigation. (ECF No. 82 at 2.) Moreover, the government has evidence that the subject

company and the target individuals have taken steps to conceal their criminal conduct. (Id.)

According to the government, notifying the company of the existence of the search warrant

would give the individuals and entities in question—including individuals not listed in the search


                                                  3
 Case 1:18-mj-00723-AMD Document 89 Filed 11/20/20 Page 4 of 4 PageID #: 910




warrant—the opportunity “to flee or continue flight from prosecution, destroy or tamper with

evidence, change patterns of behavior or intimidate potential witnesses.” (Id. at 2-3.) This

information, along with evidence previously presented to the Court, establishes that the

government has a compelling interest in nondisclosure that outweighs Microsoft’s First

Amendment rights. The nondisclosure order, limited to one year, is narrowly tailored to achieve

that compelling interest and therefore satisfies strict scrutiny. As explained in my previous

order, Microsoft's proposal that it be permitted to notify an officer, director or employee of the

corporate customer is not as effective in achieving the Government's purpose as the

nondisclosure order. Accordingly, Microsoft’s motion to modify the nondisclosure order is

denied.

                                         CONCLUSION

          Microsoft’s motion to modify the nondisclosure order is denied. By November 20, 2020,

the parties must identify the portions of this document, if any, that they wish to redact and

maintain under seal, and explain the need for such continued secrecy. The portions of this

document as to which there is no such showing of need will then be unsealed.



SO ORDERED.



                                                        s/Ann M. Donnelly
                                                      ___________________________
                                                      ANN M. DONNELLY
                                                      United States District Judge

Dated: Brooklyn, New York
       November 6, 2020




                                                 4
